Citation Nr: 1202062	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as due to the Veteran's service-connected status postoperative laminectomy foramintomy and partial discectomy for herniated nucleus pulosus, L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining additional VA treatment records, affording the Veteran a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Cervical spine disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is cervical spine disability otherwise related to such service or to the Veteran's service-connected status postoperative laminectomy foramintomy and partial discectomy for herniated nucleus pulosus, L5-S1.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated by service, nor is cervical spine disability proximately due to or the result of the Veteran's service-connected status postoperative laminectomy foramintomy and partial discectomy for herniated nucleus pulosus, L5-S1.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.                                                                          
 
In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA examination in April 2011.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for cervical spine disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

As will be discussed below, service connection on a direct basis is not warranted.

Service treatment records document medical treatment for a variety of disorders, including a number of times for low back problems.  However, these records do not reference any cervical spine complaints or abnormal findings related to the neck or cervical spine.  Records documenting treatment for upper respiratory problems include August 1986 and October 1986 service treatment records showing that the neck was supple.  A December 1988 service treatment record shows that cervical lymphadenopathy was negative.  A February 1989 service treatment record shows that his neck was supple.  On an October 1990 report of medical history, the Veteran reported lower back problems, but she marked the appropriate box to deny a past/current history of head injury.  However, she did mark the appropriate box to indicate broken bones and recurrent low back pain.  Moreover, while other injuries and disorders were noted in the physician's summary, there was no mention of cervical disability.  Her neck was clinically evaluated as normal at that time, and the only abnormality of the spine reported was in reference to the low back.  

An October 1990 medical board report of medical examination reveals that clinical evaluation of the Veteran's neck was normal.  It was noted that there was back pain after surgery for herniated disc.  No cervical spine disability was noted.

Post service VA treatment records show that when the Veteran was seen in April 1995, she complained of history of neck pain.

A February 2007 VA treatment record shows that the Veteran has had several incidents of trauma since her last visit in 2005 as a result of weakness in both legs. She had fallen from a bus, injuring her left foot with ongoing pain, as well as a worsening in condition in her neck including muscle spasm and pain radiating into her left arm.

An October 2007 VA treatment record shows that the Veteran presented with a long history of lumbar problem who had developed cervical complaints approximately one year prior to the Veteran's medical visit, which would date the onset to 2006.  

A February 2008 VA examination report includes history from the Veteran that she was never treated for a neck injury in the military. 

Post service treatment records from February 2007 to March 2011 show that the Veteran stated that her cervical pain began in the military during basic training when her drill sergeant pulled her to the ground to avoid injury from a grenade.  In doing so, her canteen bruised her left low back/hip.  During a reforger exercise in Germany in 1987, she had a severe muscle spasm in her low back and could not stand.  She continued with her duties, but her condition worsened and lead to laminectomy at L5.  When she returned to active duty and until 1991, she was assigned to Petroleum where her duties involved driving a 5 ton fuel tanker/18 wheeler.  While driving these trucks, she had to repair the vehicles.  She fell off of the tankers many times.  In doing so, she injured her low back, tail bone, back and head.  She said she reported her injures to the clinic and was treated for sprains/strain.

When the Veteran was afforded a VA examination in April 2011, the Veteran reported having neck problems while on active duty.  She recalled being seen in sick call after bumping her head in the motor pool.  She also reported being thrown off several tankers and landing on her head and back.  She stated that she was unsure whether she was seen for her neck at Fort Hood, and did say she did not undergo any surgery to the cervical spine while on active duty.  

The VA examiner diagnosed cervical spine degenerative disc disease with stenosis status post anterior cervical discectomy and fusion with instrumentation.  The VA examiner found that the Veteran's cervical spine disability was not related to service. The VA examiner found no medical evidence indicating complaints or treatment to the cervical spine.  He found that service treatment records were silent.  He also noted that the medical board examination is negative for any complaints in regards to the cervical spine.  There were no abnormalities on the examination in relation to the cervical spine.  The examiner found no interim data proximate to discharge.

The Veteran is competent to report the types of symptoms she has experienced and the continuity of such symptoms.  However, after reviewing the totality of the evidence, the Board does not find the Veteran's assertions regarding neck/cervical spine problems during service to be credible.  Her current assertions in this regard made during the course of seeking VA benefits are inconsistent with her inservice statements and actions.  The service treatment records in this case are quite numerous and show that the Veteran did not hesitate to seek medical care for a variety of problems.  It is therefore significant that these records do not include any neck/cervical spine complaints as it would be reasonable to assume that the Veteran would have reported such if she in fact was experiencing such problems.  Moreover, these records show that the Veteran underwent intensive medical testing and treatment for her low back, but such records do not reference any complaints or clinical findings of abnormality of the neck/cervical spine.  The Board believes it reasonable to assume that the Veteran herself, as well as trained medical personnel, would have reported neck/cervical spine problems during the course of the intensive medical attention given to her low back.  The Board also notes that the expressly denied head injury at the time of her discharge examination in October 1990.  The Veteran's current assertions of inservice head injury are simply inconsistent with the contemporaneous declaration by the Veteran during service.  

The Board further finds that the medical evidence of record weighs against the Veteran's claim.  The April 2011 VA examiner offered a negative opinion.  
It appears to the Board that the VA examiner arguably based his opinion to some degree on the absence of in-service treatment records, although the examiner did elicit history from the Veteran regarding the in-service symptomatology.  However, this is not a case where there is a lack of service treatment records.  In fact, the claims file includes various service treatment records which document complaints and medical findings regarding a number of disorders, but there is no mention of any cervical spine disability or complaints.  

The Board again acknowledges that the Veteran is competent to report symptoms of her cervical spine disability.  However, as explained above, the Board finds the Veteran's assertions of inservice neck/cervical spine injury/problems not credible.  In this regard, service treatment records do not document any cervical spine complaints.  The service treatment records are precisely the place where it would be expected that any ongoing cervical spine problems would be documented.  The lack of any cervical spine disability complaints in the service treatment records is contemporaneous evidence that the Veteran did not believe that she had any continuing residuals of the cervical spine injuries she now claims to have suffered during service.  Likewise, the fact that medical personnel did not detect cervical spine problems is evidence against the claim.  Further, when given the opportunity to report cervical spine disability in service, the Veteran did not.  And she admitted at a February 2008 VA examination that she was not treated in service for a neck injury.  

While not determinative by itself, it is also significant that there is no evidence of cervical spine disability until the Veteran was treated at the VA in April 1995, which is 4 years after service.  This lengthy period without complaint or treatment after service may also be considered, among other factors, and also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The totality of the evidence is against a finding of a nexus between the Veteran's current cervical spine disability and service.  Although the Veteran has claimed an injury to the cervical spine disability during service (as she is competent to do), her assertions of such injury as well as a continuity of symptomatology since the in-service injury are not credible in light of the contemporaneous evidence.  

Service connection on a secondary basis is also not warranted.  In April 2011, after interviewing and examining the Veteran, and after reviewing her claims file, the VA examiner found no evidence that the Veteran's service-connected lumbar spine disability aggravated her cervical spine disability.  The VA examiner explained that there is nothing in current orthopedic literature demonstrating that intrinsic condition of the lumbar spine will cause intrinsic conditions of the cervical spine.  This includes operative and nonoperative conditions of the cervical spine.  This rationale is persuasive, and the Board notes that there is no medical evidence of record to the contrary. 

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for cervical spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


